REASONS FOR ALLOWANCE
Specification
The examiner approves applicant’s new title filed 02/17/2021 of: DISPLAY DEVICE CONFIGURED TO SWITCH BETWEEN SINGLE-SIDED AND DOUBLE-SIDED DISPLAY.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 02/17/2021.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 02/17/2021.

Statement of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 5 and 7-19 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 5, 10, and 14, including either the specific “sealing film” structure of Claims 5 and 10 or the specific “folding display device” configuration recited in Claim 14, in combination with the other structural limitations as respectively claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892